DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The AFCP 2.0 response filed on June 1, 2022 has been entered and made of record.  

Response to Amendment
In the AFCP 2.0 response filed on June 1, 2022, claims 3, 4, 11, 12, 19, and 20 have been amended.  No claims have been further added or canceled.  Claims 1, 3-9, 11-17, 19, and 20 remain pending in the application.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim rejection under 35 USC 112 previously set forth in the Office Action mailed April 1, 2022.  Accordingly, the claim rejection(s) under 35 USC 112 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022, and the reference(s) cited therein, is being considered by the examiner.  

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19, and 20 are allowed.  

The following is an Examiner’s statement of reasons for allowance: 

With regard to independent claims 1, 9, and 17, the closest prior art of record is Chi, et al., U.S. Pub. No. 2005/0086296.  The prior art of record fails to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “wherein the workflow control metadata is identical for each of the client devices”, within the scope and context of the claimed invention.  

Claims 3-8, 11-16, 19, and 20 are each dependent upon one of claims 1, 9, or 17, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Chi, et al., U.S. Pub. No. 2005/0086296

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
June 10, 2022